Citation Nr: 9931278	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for status post 
fracture of the transverse process, L1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This appeal arises from a July 1994 rating decision from the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post fracture of the transverse process, L1, and 
assigned a noncompensable rating.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The status post fracture of the transverse process, L1 is 
essentially asymptomatic.  The disability is not productive 
of spinal cord involvement, abnormal mobility requiring a 
neck brace, muscle spasm, or a demonstrable deformity of the 
vertebral body.  Although pain and limitation of motion is 
present, the objective evidence shows that those symptoms are 
attributable to the veteran's nonservice-connected 
degenerative process disability.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for status post fracture of the transverse process, L1, are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5285, 5292 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show on enlistment examination in 
March 1969 the veteran's spine and musculoskeletal system 
were normal.  However, during service the veteran was injured 
while working on a ship and was transported off the ship for 
treatment.  Service medical records also show that in January 
1971, the veteran complained of low back pain and a diagnosis 
of fracture of transverse process of L1 was made.  Later in 
January 1971, the veteran was hospitalized.  On admission, 
orthopedic examination and range of motion were normal.  X-
rays disclosed a fracture of the right transverse process of 
L1.  The discharge diagnosis, in part, remained fracture of 
the right transverse process of L1.  The veteran thereafter 
was placed on light duty.  On the May 1971 discharge 
examination report, no complaints of or findings associated 
with a fracture of the right transverse process, L1 were 
noted.  

On VA examination in February 1994, the examiner discussed 
the veteran's in-service history and recorded his complaints 
of low back pain with loss of motion.  Objective findings 
showed that the back was soft and supple throughout without 
spasticity.  Flexion was to 90 degrees with the veteran's 
fingertips touching the floor with extension to 15 degrees, 
lateral rotation to 20 degrees on the right and 25 degrees on 
the left, and rotation to 60 degrees on the right and 40 
degrees on the left.  The veteran walked on his tiptoes and 
heels without difficulty.  No sensory losses were detected 
and specific evaluation did not reveal evidence of swelling, 
deformity, or intra-articular involvement.  X-ray findings 
demonstrated early osteoarthritis and partial sacralization 
with evidence consistent with associated muscle spasm.  The 
diagnosis was essentially normal examination of the back at 
present time.

In July 1994, service connection for a fracture of the 
transverse process, L1 was granted and rated as 
noncompensably disabling, effective October 20, 1993.  That 
noncompensable rating remains in effect.  (Service connection 
for osteoarthritis with sacralization of L5 was denied.)

In January 1995, the veteran was seen at the VA Medical 
Center (VAMC) with complaints of constant back pain despite 
the medications he had been given in December 1994, and in 
February 1995, the diagnosis was chronic low back pain.  

In February 1995, J. A. F., M.D., of Kaiser Permanente, 
examined the veteran.  With regard to the veteran's history, 
the physician wrote in 1982 the veteran was transiently 
paralyzed in his lower extremities for approximately one hour 
although he gradually improved over the next several hours so 
that he could ambulate.  Since then, the veteran has had 
multiple episodes of weakness and numbness of the legs even 
though he recovered his strength after each episode.  The 
veteran stated that he could not sleep on his back because of 
difficulty incurred when arising from that position the next 
morning.  He complained of pain of the right hip, exacerbated 
by increased lower back pain, and constant soreness of the 
lumbar region with pain radiating into the upper buttocks 
bilaterally, worse on the right than on the left.  The 
veteran did not complain of radiation of the pain into his 
legs and did not currently have numbness and tingling in 
either leg at rest or with movement.  The veteran, however, 
reported that bending and stooping exacerbated his low back 
pain, and he had no pain-free periods.  He also denied 
receiving therapy for his back condition and stated that he 
worked as a boiler mechanic at a hospital and had not noticed 
any change in his coordination or his balance.  

On objective evaluation, the veteran ambulated normally 
without any gait antalgia, and could walk on his tiptoes and 
heels.  He also performed deep knee bends with complaints of 
pain.  Flexion was approximately 90 degrees with fingers to 
toes and extension was approximately 25 degrees.  Lateral 
tilt was approximately 30 degrees, bilaterally.  Strength 
examination was 5/5 throughout the lower extremities.  Range 
of motion was intact at the toes, ankles, knees, and hips and 
without evidence of joint crepitus or locking.  Sensory 
examination was intact to light touch, pinprick, temperature 
and proprioception.  No focal deficits were noted.  Straight 
leg raising test was negative bilaterally.  The impression 
was chronic low back pain, probably muscular in origin.  

J. A. F. also examined the veteran later in February 1995.  
At that time, the physician noted that the veteran continued 
his work as a mechanic and had not received treatment, except 
for a physician in Mexico.  Examination of the lower 
extremities revealed normal reflexes, normal sensation to 
pinprick, and normal strength.  The veteran was also able to 
walk on heels and toes.  He could forward flex without 
difficulty but extension was limited to about 30 degrees and 
right lateral bending caused pain.  The examiner assessed 
that the veteran appeared to have chronic back pain, 
persistent since an injury in 1969.  The examiner added that 
the pain appeared to come from the structures and ligaments 
joining the pelvis to the lumbar spine.  This veteran did not 
have any motor deficit; thus, there was no evidence of any 
nerve root impingement.  

In a March 1995 statement, J. A. F. reiterated findings 
recorded on the veteran's last examination in February 1995.  
The physician stated that a March 1995 magnetic resonance 
imaging (MRI) was consistent with the L4-L5 mild to moderate 
lumbar spinal stenosis.  The diagnosis therefore was chronic 
lower back pain, possibly secondary to lumbar spinal stenosis 
as per MRI and a history of chronic low back pain due to a 
previous L1 transverse process fracture.  

At his personal hearing in April 1995, the veteran testified 
that his disability had increased in severity, especially 
with increased age.  The veteran also testified that the 
disability affected his daily activities such as mowing the 
lawn and gardening.  He also had difficulty with sleeping, 
bending, and squatting.  The veteran then explained that he 
worked as a boiler mechanic, which required bending and 
kneeling.  While bending at work, he experienced soreness of 
the back and difficulty with maintaining a normal posture.  
The veteran added that he had lost time from work because of 
back pain.  Complaints associated with numbness of the lower 
extremities were also expressed.  During the hearing, the 
veteran also testified that he received medication for his 
disability.

Additional treatment reports from J.A.F., M.D., and Kaiser 
Permanente show that in April 1995 the veteran complained of 
spasms and cramps of the calves but denied any acute low back 
pain.  The examiner then noted that the veteran underwent an 
MRI of the lower spine in March 1995 that showed lumbar 
spinal stenosis.  

Medical reports from a VAMC to include a June 1996 Medical 
Certificate show continued treatment for complaints of low 
back pain and that in April 1996, a diagnosis of chronic low 
back pain, status post fracture of L-1 was made.

On VA examination in December 1996, the veteran reported that 
previously he had been able to work but over the last few 
years he experienced increased central low back pain, 
exacerbated by strenuous activities such as lifting or cold 
weather.  He, however, added that he had not missed any work 
and denied a history of radiating pain into the legs and 
changes in his bowel or bladder function.  On specific 
examination, no evidence of postural abnormalities or fixed 
deformity was shown.  However, mild tenderness of the 
paraspinal musculature was noted.  Forward flexion was to the 
toes with backwards extension to 15 degrees, lateral flexion 
to 20 degrees, bilaterally, and rotation to 90 degrees, 
bilaterally.  Minimal pain and mild discomfort at the 
extremes on movement were present.  Motor and sensory 
examinations of the lower extremities were normal, and deep 
tendon reflexes were symmetrical without evidence of clonus 
or long track signs.  The veteran had a stable gait and could 
heel-and-toe walk.  X-rays showed a healed transverse process 
fracture on the right of L1 and some mild multi-level 
degenerative disease.  The diagnoses were chronic 
intermittent mechanical low back pain, non-radicular in 
nature, with mild pain and moderately symptomatic occasional 
flares, and well-healed right transverse process fracture of 
L1.  In the discussion section, the examiner opined that the 
veteran appeared to have primary degenerative changes of the 
back, but these changes should not be considered related to 
the L1 transverse process fracture.  The veteran's fracture 
was essentially insignificant, resulting in no structural 
abnormalities of the spine.  The examiner further opined that 
having long periods of being essentially asymptomatic and 
then developing central low back pain was consistent with 
primary degenerative disease.  

On fee-basis VA examination in July 1998, the veteran 
complained of pain, weakness, fatigue, lack of endurance, and 
stiffness.  Trouble squatting while working and discomfort 
while leaning over for about five minutes were also noted.  
The veteran described his pain as constant and worse with 
sitting, walking, and lying supine.  He stated that he could 
perform daily hygiene routines but he had difficulty shopping 
because he could not walk for a lengthy period.  The examiner 
noted that the veteran's usual occupation was as stationary 
engineer for the last 27 years and that he was last employed 
in November 1996.  Physical examination showed no evidence of 
muscle spasm or weakness, but tenderness on movement and of 
the midline lower lumbar area was noted.  The musculature of 
the back and the veteran's posture were normal.  Examination 
also showed flexion of 0-90 degrees, extension of 0-15 
degrees, right lateral flexion of 0-25 degrees, and left 
lateral flexion of 0-25 degrees.  Range of motion was 
affected by pain.  Motor function was normal and sensory 
examination was within normal limits.  There was no evidence 
of generalized muscle atropy, wasting, or weakness.  X-rays 
showed no evidence of compression or other fracture.  The 
intervertebral disc spaces were normally maintained, and 
degenerative hypertrophic lipping was noted anterolaterally 
at the bodies of L2-L5.  The X-ray impression was mild 
spondylosis.  The diagnosis was status post fracture of the 
transverse process of L1.  

In the discussion section, the examiner recalled that the 
veteran complained of pain that affected his ability to bend 
over at work or perform household chores.  The veteran had 
slight limitation of motion on extension.  Flexion however 
was full.  Neurologic deficits were not appreciated, the 
veteran's gait was normal, and he could heel-and-toe walk.  
Straight leg raising was negative.  The examiner then 
acknowledged the veteran's complaints of incurring more 
"damage to other lumbar vertebral bodies and not just a 
problem at L1."  The examiner, however, noted that the X-ray 
showed no evidence of a fracture.  The examiner added that a 
fracture does not cause the chronic pain that the veteran is 
experiencing although it may result in a secondary 
degenerative process that could be associated with chronic 
pain.  This may be what is ongoing here.


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2.  
Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id. 

The residuals of the fracture of the veteran's L-1 vertebra 
will be evaluated under the criteria of Diagnostic Code 5285.  
Residuals with cord involvement, bedridden, or requiring long 
leg braces are entitled to a 100 evaluation.  Consider 
special monthly compensation with lesser involvements rated 
for limited motion and nerve paralysis.  Residuals without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast), are entitled to a 60 percent evaluation.  In 
other cases, rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Limitation of motion of the lumbar spine is evaluated under 
the criteria of Diagnostic Code 5292.  Slight limitation is 
entitled to a 10 percent rating; moderate limitation is 
entitled to a 20 percent rating; and severe limitation is 
entitled to a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Analysis

The veteran's claim is well grounded because his appeal 
arises from the original assignment of a noncompensable 
disability rating, and a compensable rating is possible under 
the rating schedule.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  

VA, therefore, has a duty to assist.  In this case, the 
record shows that the RO requested evidence from the veteran 
soon after the October 1993 application was filed.  During 
the pendency of his appeal, the veteran underwent two VA 
compensation examinations and numerous examinations by VA and 
private health care providers.  He also provided testimony at 
a hearing.  In spite of the foregoing, at the April 1995 
hearing the veteran stated that he received treatment through 
Kaiser Permanente and that a Dr. C. had examined him.  
Transcript, page 6.  On the February 8, 1995 examination 
report from Kaiser Permanente, the examiner noted that the 
veteran performed stretching exercises taught to him by Dr. 
C.  The February 27, 1995 examination report from Kaiser 
Permanente also notes that a physician in Mexico had examined 
the veteran.  Although the RO requested and obtained VAMC and 
Kaiser Permanente medical records, the claims folder does not 
include examination notes from a Dr. C. or a Mexico-based 
physician, if they exist.  In this regard, it is noted that a 
May 1999 report of contact documents that the veteran stated 
that he intended to submit additional medical records.  But, 
no additional records were submitted.  It is also noted that 
a fee-basis VA examination was conducted in July 1998 and 
that the veteran's representative filed the October 1999 
brief, requesting a decision on the evidence of record.  
Since a contemporaneous VA examination is of record in 
conjunction with non-VA and VA treatment reports to include 
reports from Kaiser Permanente, the Board finds that the duty 
to assist has been fulfilled and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  38 U.S.C.A. § 5107(a).  Thus additional 
development is not warranted.

A rating in excess of the noncompensable rating is not 
warranted under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5292.  In this case, a 60 percent evaluation 
is not warranted under the criteria of Diagnostic Code 5285 
because the medical evidence does not show spinal cord 
involvement or abnormal mobility requiring a neck brace.  In 
December 1994, findings of the back were essentially normal, 
and private treatment reports dated in 1995 revealed normal 
reflexes, sensation to pinprick, and strength.  Further, in 
December 1996 the examiner found that the veteran had normal 
sensory examination of the lower extremities and in July 1998 
x-ray findings were normal and physical examination revealed 
no neurological deficits.  Additionally, the veteran does not 
have abnormal mobility requiring a neck brace.  Although the 
veteran complains of constant back pain, the medical evidence 
does not show that he has been fitted with a neck brace.  
Further, by history and currently, the veteran has a stable 
gait and can heel-and-toe walk.  Considering the foregoing, 
entitlement to a compensable evaluation in this regard is not 
warranted.  38 C.F.R. § 4.7.

To receive a compensable rating under the criteria of 
Diagnostic Code 5285, when less than 60 percent is warranted, 
the veteran must show definite limited motion or muscle 
spasm, or demonstrable deformity of the vertebral body.  At 
the outset, in the case at hand, the Board notes that the 
evidence is completely devoid of any findings showing 
deformity of the vertebral body, and although tenderness of 
the musculature and midline lower back area is present, the 
evidence is devoid of findings confirming muscle spasms.  In 
February 1994, despite x-ray findings being consistent with 
muscle spasm, physical examination was normal and the 
diagnosis was essentially normal examination of the back.  In 
December 1996 there was no evidence of any fixed deformity 
and x-ray studies showed a healed transverse process fracture 
on the right of L1.  The examiner also stated that there were 
no structural abnormalities of the spine.  In July 1998 the 
veteran denied having muscle spasm and x-ray studies showed 
no evidence of fracture.  Based on the foregoing, entitlement 
to a compensable evaluation in this respect is not warranted 
as well.

Now, the Board must determine whether a compensable 
evaluation is warranted based on the veteran's limitation of 
motion.  At the outset, the Board acknowledges that the 
veteran has slight limitation of motion on extension with 
pain.  Nonetheless, the veteran's limitation of motion does 
not warrant a compensable rating under the criteria of 
Diagnostic Code 5292.  In this case, the preponderance of the 
evidence shows that the veteran's service-connected 
disability is asymptomatic and that the positive findings of 
record, such as the veteran's decreased range of motion and 
pain, are more properly attributable to his nonservice-
connected degenerative disease.  Thus, the veteran's service-
connected clinical picture does not more nearly approximate 
the criteria required for a compensable evaluation.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.

In this regard, the Board reiterates that service connection 
for osteoarthritis with sacralization is not in effect.  
Further in March 1995, J. A. F. assessed that the veteran's 
chronic low back pain was possibly secondary to his lumbar 
spinal stenosis, and in December 1996, the examiner stated 
that the veteran's service-connected disability was an 
insignificant fracture resulting in no structural 
abnormalities of the spine.  The examiner added having long 
periods of being essentially asymptomatic and then developing 
central low back pain was consistent with primary 
degenerative disease.  Although the July 1998 examiner noted 
a decrease in range of motion of the lumbar area, he also 
stated that the limitation was limited to extension, as there 
was no limitation of motion on flexion.  Moreover, the 
examiner added that a fracture often does not cause the type 
of chronic pain that the veteran experiences.  Even though 
the examiner indicated that a fracture may result in a 
secondary degenerative process that could be associated with 
chronic pain and indicated that this may be what is ongoing 
here, the evidence overall does not show that the veteran's 
fracture of the transverse process, L-1, is related to his 
degenerative process.  Again, by history and currently, 
findings associated with the service-connected disability 
have been and remain asymptomatic.  Also, after definitively 
stating that a fracture does not cause the type of pain that 
the veteran experiences, the examiner merely speculated that 
the disorders may be related.  The examiner's statement, 
therefore, is insufficient to prompt consideration of the 
veteran's nonservice-connected degenerative disease symptoms 
with symptoms due solely to his service-connected fracture of 
the transverse process, L1.  See generally, Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Because the evidence shows that the 
veteran's slight limitation of motion with pain is more 
properly attributable to a nonservice-related disease, 
entitlement to a compensable evaluation under the provisions 
of 5292 is not warranted.  38 C.F.R. §§ 4.7, 4.31, 4.71a, 
Diagnostic Code 5292; Massey, supra.

Finally, the Board will consider whether the veteran's 
functional loss and pain are additionally disabling by 
inquiring as to whether there is crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  See 38 
C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In this case, the Board acknowledges the veteran's complaints 
of and the positive findings of fatigue, lack of endurance, 
mild pain with occasional flares, and decreased range of 
motion with pain.  In addition, the veteran states that he 
experiences constant pain that exacerbated when walking for a 
few minutes, when climbing stairs, and when performing deep 
knee bends.  Complaints of stiffness of the back, discomfort 
while squatting at work or leaning forward for five minutes, 
and when sitting or bending were also noted.  Nevertheless, 
in spite of the foregoing and as discussed above, the Board 
finds that where objective findings substantiate the 
veteran's complaints, the evidence shows that those symptoms 
are more properly attributable to the nonservice-connected 
degenerative disease, not the service-connected fracture of 
the transverse process, L-1.  

Further and despite the foregoing, objective findings do not 
show additionally disabling functional loss and pain with 
respect to crepitation, swelling, deformity, or atrophy.  In 
February 1995 no joint crepitus or locking was found; in 
December 1996 no evidence of fixed deformity was observed; 
and in July 1998 no evidence of generalized muscle atrophy or 
wasting was detected.  With respect to less or more movement 
than normal and pain on movement, the evidence shows that the 
veteran's decreased range of motion on extension with pain is 
attributable to an unrelated disease and, in any event, 
flexion is full.  With respect to weakened movement, in 
February 1995 and July 1998 the veteran's strength was 5/5 
throughout without evidence of weakness.  With respect to 
incoordination and impaired ability to execute skilled 
movement smoothly, by history and currently, motor function 
has been normal.  With respect to instability of station and 
disturbance of locomotion, in February 1995 the veteran 
stated that he had not noticed any change in his coordination 
or balance and he could walk normally at work.  Additionally, 
from 1994 to 1998, the veteran's gait has been normal and he 
can walk on his heels and toes.  In view of the foregoing, 
the evidence shows that the veteran's service-related 
disability is not productive of impairment either due to 
functional loss or pain.  Thus entitlement to a compensable 
evaluation in light of DeLuca is not warranted.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292; DeLuca, supra.

After reviewing the evidence of record presented in this 
case, particularly evidence received from the time of the 
veteran's application in October 1993 to the July 1994 rating 
action, the Board finds that the veteran's disability has not 
been shown to be compensably disabling during any period when 
service connection has been in effect.  Thus, additional 
consideration in this regard is not warranted.  

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
for the service-connected issue on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  The record 
does not show that the veteran has been hospitalized for his 
service-connected disability and on examination in December 
1996, the veteran denied missing any time from work because 
of his service-connected disability.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  



ORDER

Entitlement to an initial compensable rating for status post 
fracture of the transverse process, L1, is denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

